

EXECUTION COPY


EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT effective as of October 15, 2007 (the “Commencement Date”)
by and between Stephen Ferrone (“Executive”), and Immunosyn Corporation, a
Delaware corporation (the “Company”) by or through its officers (this
“Agreement”).
 
The parties hereto wish to enter into an employment agreement on the terms and
conditions set forth below.  Accordingly, in consideration of the premises and
the respective covenants and agreements of the parties herein contained, and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1.           Term.  The Executive’s employment under this Agreement shall
commence on the Commencement Date and shall end, unless terminated earlier
pursuant to Section 4, at the close of business on December 31st, 2009 (the
“Term”); provided, however, that the Term shall thereafter be automatically
extended for each succeeding one (1) year period unless either party hereto
shall provide the other party with a written notice at least thirty (30) days
prior to the end of the then current Term, advising that the party providing the
notice shall not agree to so extend the Term.
 
2.           Title, Duties and Authority.  The Executive shall serve as Chief
Executive Officer and President of the Company, and shall have such
responsibilities and duties consistent with such position and/or as may from
time to time be assigned to the Executive by the board of directors of the
Company (the “Board”), and shall have all of the powers and duties usually
incident to such offices.  In addition, Argyll Biotechnologies, LLC agrees to
nominate and/or cause the Executive to be elected to the Company’s Board of
Directors at each annual meeting of stockholders during the Term of the
Executive’s employment hereunder or, if there shall at any time be director
classes, at each such meeting at which Executive’s director class comes up for
election, and Argyll agrees to vote all, or cause (to the extent within its
control) to be voted, shares of the Company owned or controlled by Argyll,
directly or indirectly, to be voted, to elect Executive to serve on the
Company’s Board.  Executive hereby agrees to serve on the Company’s Board if
elected.  The Executive shall devote substantially all of his working time and
efforts to the business and affairs of the Company, except for vacations,
illness and incapacity; provided, however, that the Executive may serve on the
boards of directors of non-public companies and charitable organizations and may
devote reasonable time to charitable and civic organizations, in all cases
provided that the performance of his duties and responsibilities on such boards
and in such service does not interfere substantially with the performance of his
duties and responsibilities under this Agreement.
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  During the Term, the Company shall pay the Executive
a base salary (“Base Salary”).  The Base Salary shall be Four Hundred Thousand
Dollars ($400,000 USD) per year for calendar year 2007 (pro rated for the
portion of the year included in the Term) payable semi-monthly (less applicable
taxes and withholdings); Five Hundred Thousand Dollars ($500,000 USD) per year
for calendar year 2008 and Six Hundred Thousand Dollars ($600,000 USD) per year
for calendar year 2009.  The Base Salary shall be subject to
 

--------------------------------------------------------------------------------


 
annual review by the Board or the Compensation Committee thereof for
discretionary periodic increases but not decreases; provided, however, that for
each subsequent calendar year during the Term, commencing with the 2010 calendar
year, the amount of the Executive’s Base Salary shall be increased by not less
than the United States benchmark annualized rate of inflation of the previous
calendar year.  Should Company capital subsequent to Executive’s Commencement
Date be insufficient to meet the Executive’s salary requirements in 3(a), said
salary claim accrues and is payable when said funds become available to the
Company.
 
(b)           Bonus – Revenue Share.  Executive shall receive a bonus for each
year of the Term determined in accordance with the following formula and paid
between January 1 and March 15 of the following year (“Bonus”):
 
 
·
one half of one percent (0.005%) on gross revenues (GR) less the Company’s cost
of product (GR) of $0.00-$500 Million Dollars (USD)

 
·
three quarters of one percent (0.075%) on GR of $500-One Billion Dollars (USD)

 
·
one percent (.01%) on GR above $One Billion Dollars (USD)



(c)           Stock Options.  For each partial and full year of the Term, the
Executive shall be eligible to participate in the Company’s Stock Option Plan;
otherwise the Executive shall be granted Company options subject to approval by
the Compensation Committee of the Board of Directors and in a manner customary
for like companies in the industry (such option exercise price being equal to
the fair market value of the stock on December 31st of the term year for which
they are being granted).
 
(d)           Employee Benefits and Incentive Arrangements.  The Executive shall
be entitled to participate in all of the Company’s employee benefit and
incentive compensation plans and arrangements made available during the Term to
the senior executives of the Company as may be in effect from time to time.  If
health insurance is not in place as of the Commencement Date, the Company will
make reasonable efforts to make such benefits available to employees of the
Company within a reasonable time following the Commencement Date.
 
(e)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement of his expenses incurred in the performance of his employment
hereunder upon his submission to the Company of reasonable and customary expense
claims pursuant to the Company’s Expense Reimbursement Policy.  All expense
submissions shall be subject to review and approval by the Company.  The Company
shall reimburse Executive no later than the end of the year following the year
in which any such expense is incurred.  The amount of Executive’s expenses
eligible for reimbursement during any taxable year will not affect the expenses
eligible for reimbursement in any other taxable year.
 
(f)           Vacations.  The Executive shall be entitled to four (4) weeks paid
vacation in each calendar year during the Term.  Subject to applicable laws and
Company policy, the Executive may not accrue more than four (4) weeks of paid
vacation days at any given time; such that he shall never have an accrual of
greater than four (4) weeks of vacation days at any given time, subject to
provision changes in the benefits and compensation policy of the Company.
 
2

--------------------------------------------------------------------------------


 
(g)           Sick Days.  The Executive shall be entitled to five (5) days off
per calendar year due to sickness or illness.  Executive shall provide notice to
the Company of such sick days as soon as reasonably possible.
 
(h)           Any element of compensation herein described may be re-evaluated
and revised but not reduced by joint written agreement of the Executive and the
Board of Directors.  Factors to be considered in the course of said
re-evaluation and revision include performance specific to the Company as well
as what is customary for like companies in the industry.
 
4.           Termination.  The Executive’s employment hereunder with the Company
may be terminated under the following circumstances:
 
(a)           Death or Disability.  If the Executive shall die or become
entitled to the receipt of benefits under the Company’s long-term disability
plan, if any, the Company may terminate the Executive’s employment hereunder for
death or “Disability,” as applicable.
 
(b)           Cause.  The Company may terminate the Executive’s employment
hereunder for Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Executive’s employment hereunder upon:
 
(i)           the failure by the Executive to substantially perform the
Executive’s duties for the Company, whether or not during the Term (other than
any such failure resulting from the Executive’s Disability which shall be
subject to the provisions of Section 4(a));
 
(ii)           the willful violation by the Executive of any of the Executive’s
material obligations hereunder;
 
(iii)           the willful engaging by the Executive in misconduct which is
materially injurious to the business or reputation of the Company or any of its
affiliates; or
 
(iv)           the Executive’s conviction of a felony (or plea of nolo
contendere).
 
Notwithstanding the foregoing, if practicable under the circumstances, the
Executive shall not be terminated for Cause without:
 
(A)           delivery of a written notice to the Executive setting forth the
reasons for the Company’s intention to terminate the Executive’s employment
hereunder for Cause;
 
(B)           the failure of the Executive to cure the nonperformance, violation
or misconduct described in the notice referred to in clause (A) of this
paragraph, if cure thereof is possible, to the reasonable satisfaction of the
Board, within fifteen (15) days of the Executive’s receipt of such notice; and
 
3

--------------------------------------------------------------------------------


 
(C)           an opportunity for the Executive to be heard before the Board.
 
(c)           Good Reason.  The Executive may terminate his employment hereunder
for “Good Reason” upon the occurrence, without the Executive’s consent, of any
of the following events that has occurred within ninety (90) days of Executive
giving written notice thereof to the Company and that has not been cured within
thirty (30) days after written notice thereof has been given to the Company by
the Executive;
 
(i)           a material diminution in the Executive’s authority, duties or
responsibilities;
 
(ii)           a material diminution in the Executive’s Base Salary;
 
(iii)           a material change in the geographic location at which Executive
must perform the services; or
 
(iv)           any other action or inaction that constitutes a material breach
by the Company of this Agreement.
 
(d)           Without Cause.  The Company may terminate the Executive’s
employment hereunder without Cause.
 
(e)           Without Good Reason.  The Executive may terminate the Executive’s
employment hereunder without Good Reason.
 
(f)           Termination Obligations.
 
(i)           The Executive hereby acknowledges and agrees that all personal
property and equipment furnished to or prepared by the Executive in the course
of or incident to his or her employment, belongs to the Company and shall, if
physically returnable, be promptly returned to the Company upon termination of
his or her employment.  “Personal property” includes, without limitation, all
books, manuals, records, reports, notes, contracts, lists, blueprints, and other
documents, or materials, or copies thereof, and Proprietary Information (as
defined below).  Following termination, Executive will not retain any written or
other tangible material containing any proprietary or confidential information
belonging to the Company.
 
(ii)           Upon termination of his employment, Executive shall be deemed to
have resigned from all offices, board positions and directorships then held with
the Company, and will execute a letter of resignation if requested.
 
5.           Compensation upon Termination.
 
(a)           Death or Disability.  If the Executive’s employment with the
Company hereunder is terminated on account of the Executive’s death or
Disability pursuant to Section 4(a), the Company shall as soon as practicable
pay to the Executive or the Executive’s estate, as applicable, or as may be
directed by the legal representatives of the Executive or the Executive’s
estate, as
 
4

--------------------------------------------------------------------------------


 
applicable, any Base Salary and/or Bonus accrued and due to the Executive under
Section 3(a) and/or 3(b) through the date of the Executive’s death or
termination for Disability, as applicable.  Other than the foregoing, the
Company shall have no further obligations to the Executive hereunder.
 
(b)           By the Company for Cause or By the Executive Without Good
Reason.  If the Executive’s employment with the Company hereunder is terminated
by the Company for Cause pursuant to Section 4(b) or by the Executive without
Good Reason pursuant to Section 4(e), the Company shall as soon as practicable
pay the Executive any Base Salary accrued and due to the Executive under
Section 3(a) through the Executive’s date of termination and the Executive shall
forfeit his entire unpaid Bonus, if any.  Other than the foregoing, the Company
shall have no further obligations to the Executive hereunder.
 
(c)           By the Company Without Cause or By the Executive for Good
Reason.  If the Executive’s employment with the Company hereunder is terminated
by the Company Without Cause pursuant to Section 4(d) or the Executive for Good
Reason pursuant to Section 4(c), the Company shall as soon as practicable (until
such earlier time that the Executive violates the provisions of Section 6(b) or
(c) wherein the Company shall have no further obligations to the Executive
hereunder) (i) pay the Executive any Base Salary and/or pro-rata Bonus accrued
and due to the Executive under Section 3(a) and/or 3(b) through the Executive’s
date of termination; and (ii) pay to the Executive on the final day of
employment, or as soon as practicable thereafter, an amount equal to the greater
of:  (A) twelve (12) months of Executive’s then current Base Salary or (B) Four
Hundred Thousand Dollars ($400,000 USD); and (iii) at the Company’s expense,
continuation of Executive’s medical, dental and life insurance benefits coverage
for a period of no less than one year following said termination date; and (iv)
pay any amounts unconditionally accrued under any pension or benefit plans of
the Company in accordance with the terms thereof; and (v) pay amounts earned,
unconditionally accrued or owing to Executive but not yet paid, including,
without limitation, any salary (including deferred salary, if applicable), bonus
or stock options plus accrued interest thereon earned through the date of
termination, and (vi) provide other benefits unconditionally accrued and vested
on the date of termination, if any, in accordance with applicable plans and
programs of the Company.
 
The Executive shall not be required to mitigate the amount of his severance
benefit payable pursuant to this Section 5(c).
 
6.           Restrictive Covenants.
 
(a)           Reasonable Covenants.  It is expressly understood by and between
the Company and the Executive that the covenants contained in this Section 6 are
an essential element of this Agreement and that but for the agreement by the
Executive to comply with these covenants and thereby not to diminish the value
of the organization and goodwill of the Company or any affiliate or subsidiary
of the Company, including relations with their employees, clients, customers and
accounts, the Company would not enter into this Agreement.  The Executive has
independently consulted with his legal counsel and after such consultation
agrees that such covenants are reasonable and proper.
 
5

--------------------------------------------------------------------------------


 
(b)           No Diversion of Customers; No Solicitation of Employees,
Etc.  During the Term and for twelve (12) months after the end of the Term the
Executive shall not:
 
(i)           divert to any competitor of the Company or any of its affiliates
or subsidiaries, any customer, supplier or business partner of the Company or
any of its affiliates or subsidiaries; or
 
(ii)           solicit or encourage any officer, employee or consultant of the
Company or any of its affiliates or subsidiaries to leave the employ of the
Company or any of its affiliates or subsidiaries for employment by or with any
competitor of the Company or any of its affiliates or subsidiaries;
 
provided, however, that the Executive may invest in stocks, bonds or other
securities of any competitor of the Company or any of its affiliates or
subsidiaries if:
 
(A)           such stocks, bonds, or other securities are listed on any national
or regional securities exchange or have been registered under Section 12(g) of
the Securities Exchange Act of 1934;
 
(B)           his investment does not exceed, in the case of any class of the
capital stock of any one issuer, one percent (1%) of the issued and outstanding
shares, or, in the case of other securities, one percent (1%) of the aggregate
principal amount thereof issued and outstanding; and
 
(C)           such investment would not prevent, directly or indirectly, the
transaction of business by the Company and/or of its affiliates or subsidiaries
with any state, district, territory or possession of the United States or any
governmental subdivision, agency or instrumentality thereof by virtue of any
statute, law, regulation or administrative practice.
 
If, at any time, the provisions of this Section 6(b) shall be determined to be
invalid or unenforceable by reason of being vague or unreasonable as to area,
duration or scope of activity, this Section 6(b) shall be considered severable
and shall become and shall be immediately amended solely with respect to such
area, duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter and
the Executive hereby agrees that this Section 6(b) as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.  Except as provided in this Section 6, nothing in this
Agreement shall prevent or restrict the Executive from engaging in any business
or industry in any capacity.
 
(c)           Nondisclosure of Confidential Information.  The Executive shall
keep secret and confidential and shall not disclose to any third party in any
fashion or for any purpose whatsoever, any information regarding this Agreement,
or any other information regarding the Company or its affiliates or subsidiaries
which is not available to the general public, and/or  not generally known
outside the Company or any such affiliate or subsidiary, to which he has or
shall have had access at any time during the course of his employment with the
Company, including, without limitation, any information relating to the
Company’s (and its affiliates’ or subsidiaries’):
 
6

--------------------------------------------------------------------------------


 
(i)           business, operations, plans, strategies, prospects or objectives;
 
(ii)           products, technologies, processes, specifications, research and
development operations and plans;
 
(iii)           customers and customer lists;
 
(iv)           distribution, sales, service, support and marketing practices and
operations;
 
(v)           financial condition and results of operations;
 
(vi)           operational strengths and weaknesses; and
 
(vii)           personnel and compensation policies and procedures.
 
Notwithstanding the foregoing provisions of this Section 6, the Executive may
discuss this Agreement with the members of his immediate family and with his
personal legal and tax advisors and may disclose the existence of his employment
with the Company to any third party.  Executive understands that this Agreement
and the terms hereof shall be filed with the U.S. Securities and Exchange
Commission and disclosed in the Company’s securities filings and disclosures, as
required by law.
 
(d)           Specific Performance.  Without intending to limit the remedies
available to the Company or its affiliates or subsidiaries, the Executive hereby
agrees that damages at law would be an insufficient remedy to the Company or its
affiliates or subsidiaries in the event that the Executive violates any of the
provisions of this Section 6, and that, in addition to money damages, the
Company or its affiliates or subsidiaries may apply for and, upon the requisite
showing, have injunctive relief in any court of competent jurisdiction to
restrain the breach or threatened breach of or otherwise to specifically enforce
any of the covenants contained in this Section 6.
 
7.           Successors.  This Agreement cannot be assigned by any of the
parties hereto without the prior written consent of the other party hereto,
except that it shall be binding automatically on any successors and assigns of
all or substantially all of the business and/or assets of the Company (whether
direct or indirect, by purchase, merger, consolidation or otherwise).
 
8.           Inventions.  Executive agrees to make prompt and full written
disclosure to the Company, to hold in trust for the sole right and benefit of
the Company, and hereby assigns to the Company, or its designee, all right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which Executive
may solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time
Executive is in the employ of the Company that (1) are created using the
Company’s facilities, supplies, information, trade secrets or time; (2) directly
or indirectly relate to or arise out of the business of the Company, including
without limitation the research and development activities, of the Company; or
(3) relate to or arise out of any task
 
7

--------------------------------------------------------------------------------


 
assigned to Executive or work Executive performs for the Company (collectively
“Inventions”).  Employee further acknowledges that all original works of
authorship which are made by the Employee (solely or jointly with others) within
the scope of and during the period of employment with the Company and which are
protectible by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act.  The assignment of inventions does not apply to
an invention that Executive developed entirely on his or her time without using
the Company’s equipment, supplies, facilities or trade secret information except
for those inventions that either:  (1) relate at the time of conception or
reduction to practice of the invention to the Company’s business, or actual or
demonstrably anticipated research or development of the Company; or (2) result
from any work performed by Executive for the Company.
 
9.           Maintenance of Records.  Executive agrees to keep and maintain
adequate and current written records of all Inventions made by Executive (solely
or jointly with others) during the term of Executive’s employment with the
Company.  The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company.  The records will be
available to and remain the sole property of the Company at all times.
 
10.           Arbitration.  Except as provided in Section 6(d), all
controversies, claims or disputes arising out of or relating to this Agreement
shall be settled by binding arbitration before and under the Commercial Rules of
the American Arbitration Association, as the sole and exclusive remedy of either
party, and judgment upon such award rendered by the arbitrators(s) may be
entered in any court of competent jurisdiction.  The costs of arbitration shall
be borne by the unsuccessful party or otherwise as determined by the arbitrators
in their discretion.
 
11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California without regard to conflicts of law principles.
 
12.           Amendments.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and such officers of the Company as may be
specifically designated for such purpose by the Board.
 
13.           Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto.
 
14.           Indemnification.  The Company shall indemnify the Executive to the
full extent permitted by applicable Delaware law, as well as its charter and
by-laws, for all liabilities incurred by the Executive in connection with his
reasonable execution of his duties hereunder.  The Company agrees to provide
directors and officers insurance coverage on behalf of the Company and its
directors and officers.
 
15.           Survival.  The obligations of the parties hereto contained in
Sections 5, 6, 10 and 14 shall survive the termination of this Agreement.
 
8

--------------------------------------------------------------------------------


 
16.           Notices.  For all purposes of this Agreement, notices and all
other communications under or in connection with this Agreement shall be deemed
to have been duly given when delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed as
follows:
 


If to the Executive:               Stephen Ferrone
220 Savanna Ct.
Lake Forest, Illinois  60045


If to the Company:               Immunosyn Corporation
4225 Executive Square
Suite 260
LaJolla, California  92037


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 



 
IMMUNOSYN CORPORATION
 
 
 
 
By:
 /s/ Douglas A. McClain Jr.    
Name:  Douglas A. McClain Jr.
   
Title:  Chief Financial Officer

 
 

 
/s/ Stephen D. Ferrone
 
STEPHEN D. FERRONE


 
 
9

--------------------------------------------------------------------------------



